Citation Nr: 9901661	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-31 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, chondromalacia of the right knee with arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1977 to 
December 1980, and from November 1981 to March 1985.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a rating decision of May 1997 from the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).  

The veteran was afforded a personal hearing at the RO in 
March 1998.  The veteran was also afforded a videoconference 
hearing before a member of the Board, sitting in Washington, 
D.C., in September 1998.  

The Board points out that the veteran, during his September 
1998 videoconference hearing, appeared to raise the issues of 
entitlement to service connection for disorders of the back 
and left knee, both secondary to his service-connected right 
knee disability.  As these issues have not been developed for 
appellate consideration, they are referred to the RO for 
appropriate action.

The veterans right knee disability is currently rated under 
diagnostic codes 5010 and 5257.  Diagnostic code 5010 
provides for the evaluation of traumatic arthritis.  
Diagnostic code 5257 provides for the evaluation other 
impairment of the knee.  Under certain circumstances, a 
separate rating may be assigned for the traumatic arthritis 
of the right knee.  See VA General Counsel Opinion 
(VAOPGCPREC) 23-97 (July 1997) and VAOPGCPREC 9-98 (August 
1998).  As such, the issue of whether a separate rating is 
warranted will be discussed in the Remand portion of this 
decision. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in essence, that 
an increased rating for his service-connected right knee 
disability is warranted.  The veteran complains of chronic 
pain and swelling in his right knee; problems associated with 
weight bearing; as well as difficulty in activities such as 
standing, walking, and stooping.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence favors the 
veterans claim for an increased rating for postoperative 
residuals, chondromalacia of the right knee with arthritis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The veterans right knee disability is productive of no 
more than moderate impairment.  


CONCLUSION OF LAW

The schedular requirements for a 20 percent evaluation for 
postoperative residuals, chondromalacia of the right knee 
with arthritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, Part 4, Diagnostic Codes 5257 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Once it 
has been determined that a claim is well grounded, VA has the 
statutory duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that the statutory duty to assist the appellant has been met. 

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1998).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In March 1986 the RO granted service connection for a right 
knee disability, classified as chondromalacia patella with 
painful motion, and a 10 percent evaluation was assigned 
under Diagnostic Codes 5010 and 5257 of VAs Schedule for 
Rating Disabilities (Schedule), 38 C.F.R. Part 4 (1998).  The 
10 percent assigned in March 1986 has remained in effect 
since that rating action.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VAs Schedule.  See also 38 U.S.C.A. § 1155 (West 1991).  The 
veterans service-connected right knee disorder is currently 
rated as 10 percent disabling.  The right knee disability is 
evaluated under Diagnostic Codes 5010 and 5257 of the 
Schedule.  

Diagnostic Code 5010 provides that arthritis due to trauma 
will be rated under Diagnostic Code 5003.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion.  As previously indicated this aspect of the claim 
will be discussed in the remand. 

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation and 
bilateral instability.  When slight, a rating of 10 percent 
is provided.  When moderate, a rating of 20 is provided.  
When severe a rating of 30 percent is provided.

The service medical records reflect that the veteran injured 
his right knee in 1979.  Interpositional instability was 
diagnosed in May 1980.  An August 1980 treatment record 
indicated that an arthroscopy was performed which showed 
normal findings.  The diagnosis was chondromalacia of the 
right knee. 

A VA examination was conducted in April 1985.  At that time 
the veteran complained of constant right knee pain.  The 
veteran reported that activities such as running exacerbated 
his knee pain.  Examination showed definite popping and 
grinding with flexion and extension.  No definite instability 
or limitation of motion was shown.  The diagnosis included 
right knee injury residuals.  

The veteran received intermittent treatment at VA and private 
facilities covering the period from 1995 to 1998. A VA 
medical certificate dated in October 1995 reflects that the 
veteran underwent arthroscopic surgery of the right knee.  On 
follow-up a right knee brace was recommended.

The veteran was hospitalized at a private facility for 
internal derangement of the right knee.  While hospitalized, 
he underwent a partial meniscectomy.  The discharge diagnosis 
was torn medial meniscus.

A private medical statement, dated in February 1997, is to 
the effect that the physician had treated the veteran for 
knee pain since October 1996, and that the veteran had 
undergone knee surgery in both 1979 and 1982.  The veteran 
continued to have persistent complaints of knee pain.

A VA orthopedic examination was conducted in April 1997.  At 
that time the veteran complained of right knee pain and 
swelling.  He was on his feet a lot.  He reported that the 
swelling and aching seemed to be progressing as he got older.

The examination revealed 3+ crepitance on range of motion 
testing, particularly on flexion.  Ligaments were stable.  
There were some anterior arthroscopic scars, which were well 
healed.  The ligaments were stable.  Flexion was to 125 
degrees; with extension to zero degrees.  No edema or 
inflammation was reported.  X-rays were reported as showing a 
pattern of early degenerative arthritic change with a 
slightly narrowed medial knee joint space.  The diagnoses 
were status post repair of right knee internal derangement 
and chondromalacia patella of the right knee.  

Of record is a private examination report dated in February 
1998.  At that time the veteran reported right knee pain.  He 
stated that since his surgery in January 1997 his right knee 
has improved but still hurt.  He was on his feet constantly 
at work.  He stated that his right knee caused him a 
considerable s of disability and pain.  He reported that his 
right knee was weak and he had pain, which radiated down his 
leg on the right.  The examination showed full range of 
motion in his right knee, and that no edema, erythema, 
increased warmth, or tenderness was noted.  The physician 
indicated that especially loose range of motion was shown. 3+ 
crepitus of the right knee was reported, and 4/5 muscle 
strength in the veterans right lower extremities was 
reported.  The diagnosis was chronic right knee pain.  The 
physician commented that this was probably a long-term 
problem with continued stress on his right knee at work.

The veteran was examined by the same private physician in 
March 1998.  At that time the veteran reported that his knee 
was about the same or slightly better.  He had not been at 
work and had not put any stress on it.  He denied any pain 
radiation, weakness, or paresthesia.  He stated that the 
weather had been warmer recently and that his knee tended to 
hurt when it was cool or cold.

The examination showed full range of motion was noted with 
5/5 motor strength of all extremities.  The veterans knee 
was nontender to palpation.  McMurrays, anterior drawer, and 
posterior drawer tests were negative.  Chronic knee pain was 
diagnosed.  The physician commented that the veteran would 
likely have long term disability with his right knee, 
especially with his job, which required prolonged standing 
and lifting.  The veterans reliability as to the amount of 
disability he had in his right knee was very good.  

A VA X-ray report, dated in March 1998, reveals a diagnosis 
of mild degenerative and osteoarthritic changes involving the 
right patellofemoral and femorotibial joints.

A VA examination report was conducted in April 1998.  A 
comprehensive history regarding the veterans right knee 
disability was also included.  The veteran indicated that he 
underwent right knee surgery in 1997 (his third).  Since that 
time, his knee had not dislocated like it did prior to the 
surgery.  He continued to experience weakness and giving way 
of the knee.  He also complained of constant pain; together 
with swelling, particularly with increased standing, walking, 
and stooping.  

He reported that his knee hurt daily, on a continuous basis.  
He had been out of work the past five days due to swelling 
and pain.  He was a mail handler for the Post Office.  He did 
a fair amount of squatting and increased standing and 
walking.  Any such type of activity exacerbated the pain and 
swelling.  Precipitating factors were increased walking 
stooping and squatting.  

The examination revealed that the veteran walked with a limp 
favoring his right leg.  Slight edema of the anterior lateral 
right knee was reported, together with tenderness to 
palpation.  No inflammation was shown.  3+ crepitus on 
flexion was noted.  He was able to flex his right knee to 70 
degrees, and extend to zero degrees.  2+ atrophy of the mid-
to-distal right quadriceps muscle was also noted by the 
examiner.  Pain was elicited on all range of motion and 
ligament stressing tests.  While the examiner noted that 
ligaments were stable, it was noted that the veteran 
exhibited guarding during ligament examination; this guarding 
was noted to make it difficult to fully ascertain the degree 
of ligament stability.  Grading was noted on medial and 
lateral movement of the patella.  

X-rays showed arthritis of the right knee.  The diagnoses 
were status post surgical procedures times 3 for internal 
derangement and chondromalacia patella of the right knee and 
degenerative joint disease of the right knee.  

As noted above, the veteran has been afforded two hearings; 
one before a local VA hearing officer and another before a 
member of the Board.  The veteran, at the local hearing 
conducted in March 1998, testified that he experienced 
swelling of his right knee approximately once every two 
weeks, and that he used ice on his knee about twice per 
month.  He added that he could bend his knee but that he 
could not remain in a kneeling or squatting position for any 
period of time.  He further noted that he experienced pain 
about every other day.  

The transcript of the veterans September 1998 
videoconference hearing before a member of the Board shows, 
in addition to the evidence previously set out above, that 
the veteran testified that he continued to experience 
constant pain as well as swelling in his right knee.  He 
added that his right knee problems have caused him problems 
at work, where he works as a postal handler, in that he is 
unable to fully perform his job due to his favoring his right 
knee.  He added that he experienced instability off and on, 
and that problems associated with his right knee had caused 
him to miss work approximately 2 to 3 times per month.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1998)  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1998) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Veterans Appeals 
(Court) has held that a higher rating can be based on 
greater limitation of motion due to pain on use.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
38 C.F.R. § 4.40 (1998).  

To summarize, the veterans complaints regarding the symptoms 
related to his right knee are considered to be competent and 
credible.  However, his complaints must be reviewed in 
conjunction with the objective medical evidence of record.  

In this regard the record reflects that since the January 
1997 right knee surgery the veteran has been receiving 
intermittent treatment for his right knee.  The most recent 
VA examination confirmed that the veteran was still 
experiencing chronic right knee pain.  Slight edema was also 
found.  Additionally, 3+ crepitus was noted on knee flexion 
testing, and 2+ atrophy of the veterans mid-to-distal right 
quadriceps muscle was shown.  Furthermore, the Board notes 
that ligament testing was impeded by the guarding of the 
veteran.  The record also indicated that the right knee 
symptoms worsen with the activity associated with his 
position in the Postal Service.  

In view of these findings and the hearing testimony, it is 
the Boards judgment that the service-connected right knee 
disorder results in moderate impairment under Diagnostic Code 
5257.  Accordingly, a 20 percent rating is warranted.

However, the Board finds that an evaluation higher than 20 
percent is not in order.  During the recent VA examination 
the examiner indicated during ligament examination guarding 
made it difficult to fully ascertain the degree of ligament 
stability.  However, the examiner indicated that ligaments 
were stable.  Additionally, the veteran had no complaints 
concerning locking or the scars.  The examiner described the 
arthroscopic scars as well healed.  In addition, private 
examination in March 1998 showed no evidence of instability 
or reduced motor strength.  The current findings do not show 
severe impairment of the right knee.  

In rendering this decision, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, the pertinent 
sections do not provide a basis for a higher rating.


ORDER

A 20 percent evaluation is granted for postoperative 
residuals, chondromalacia of the right knee with arthritis, 
subject to the provisions governing the award of monetary 
benefits.


REMAND

As noted above in the INTRODUCTION section of this decision, 
separate disability ratings may be assignable for knee 
disabilities.  Specifically, in a VA General Counsel Opinion, 
VAOPGCPREC 23-97 (July 1997), it was specifically held that 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  Such an opinion 
suggests that separate ratings may be awarded for limitation 
of motion and instability.  

In addition, VAOPGCPREC 9-98 (August 1998) indicates that 
when a knee disability is rated under Diagnostic Code 5257 it 
is not required that the claimant have compensable limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  It is only required 
that the claimants degree of limitation of motion meet at 
least the criteria for a zero-percent rating.  

In order ensure that the VA has met its duty to assist the 
claimant and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should notify the veteran that 
he may submit additional medical evidence 
regarding current treatment afforded him 
for his right knee.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

2.  Following any additional development 
of the record deemed necessary by the RO, 
the RO should consider whether separate 
disability rating is warranted under 
separate diagnostic code for the 
arthritis of the right knee.  See 
VAOPGCPREC 23-97 (July 1997).  See also 
VAOPGCPREC 9-98 (August 1998).  If it is 
determined that separate disability 
rating is warranted, the RO should assign 
the appropriate disability rating 
percentage, to include consideration of 
38 C.F.R. §§ 4.40 and 4.45, and the 
criteria set forth in DeLuca 

If the benefit sought is not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond. 
Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
